IN THE UNITED STATES COURT OF APPEALS

        FOR THE FIFTH CIRCUIT
                _______________

                  m 00-31272
                _______________

       GENERAL FINANCIAL SERVICES, INC.,

                                       Plaintiff-
                                       Counter Claimant-
                                       Appellant,

                   VERSUS

          JIMMY C. THOMPSON, ET AL.,

                                       Defendants,

      NORTH AMERICAN CONSTRUCTORS, INC.,

                                       Counter Defendant-
                                       Appellee.

           _________________________


      NORTH AMERICAN CONSTRUCTORS, INC.,

                                       Plaintiff-
                                       Counter Defendant-
                                       Appellee,

                   VERSUS

       GENERAL FINANCIAL SERVICES, INC.,

                                       Defendant-
                                       Counter Claimant-
                                       Appellant.
                                     _________________________

                             Appeal from the United States District Court
                                for the Middle District of Louisiana
                                            (98-CV-416)
                                  _________________________
                                            June 4, 2001



Before SMITH, DUHÉ, and WIENER,                           Financial Institutions Reform, Recovery, and
  Circuit Judges.                                         Enforcement Act of 1989 (“FIRREA”),
                                                          codified in pertinent part at 12 U.S.C. §§
PER CURIAM:*                                              1821(d)(13)(C) and 1825(b),2 exempt the

   General Financial Services, Inc.
                                                             2
(“General”), appeals a summary judgment                        Section 1821(d)(13)(C) states that, when the
declaring two mortgages held by North                     FDIC is acting as receiver, “[n]o attachment or
American Constructors, Inc. (“Constructors”)              execution may issue by any court upon assets in
superior to those assigned to General by the              the possession of the receiver”; § 1825(b) provides:
Federal Deposit Insurance Corporation
(“FDIC”). It is undisputed that General’s                    When acting as a receiver, the following
                                                             provisions shall apply with respect to the
mortgages were originally registered before
                                                             Corporation:
Constructors’s; in light, however, of the
FDIC’s failure timely to reinscribe the                      (1) The Corporation including its
mortgages under LA. CIV. CODE ANN. art.                          franchise, its capital, reserves, and
3369,1 the court properly found that Louisiana                   surplus, and its income, shall be
law effected a re-ranking of the mortgages.                      exempt from all taxation imposed by
See Alexander, 621 So. 2d at 31.                                 any State, county, municipality, or
                                                                 local taxing authority, except that any
   General argues that provisions of the                         real property of the Corporation shall
                                                                 be subject to State, territorial, county,
                                                                 municipal, or local taxation to the same
   *                                                             extent according to its value as other
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be                       real property is taxed, except that,
published and is not precedent except under the                  notwithstanding the failure of any
limited circumstances set forth in 5TH CIR. R.                   person to challenge an assessment
47.5.4.                                                          under State law of such property's
                                                                 value, such value, and the tax thereon,
   1
     Article 3369 was repealed in 1992. Because                  shall be determined as of the period for
it was in force at the time General’s mortgages                  which such tax is imposed.
were originally registered, however, it governs the
reinscription requirements. Sec. Nat’l Trust v. Al-          (2) No property of the Corporation shall
exander, 621 So. 2d 30, 31 (La. App. 2d Cir.),                   be subject to levy, attachment,
writ denied, 629 So. 2d 30 (La. 1993).                                                     (continued...)

                                                      2
FDICSSand General, as its assigneeSSfrom
Louisiana’s reinscription requirements and
thus prohibit Louisiana from re-ranking the
mortgages. As this court recently stated,
however, § 1825(b) does not exempt the FDIC
from Louisiana’s reinscription requirements:

   FIRREA does not preclude the
   application of Louisiana reinscription
   law to the FDIC’s property. Nothing in
   FIRREA prevents Louisiana law from
   recognizing either the FDIC's obligation
   to reinscribe mortgages or the loss of
   ranking suffered by the FDIC if it fails to
   meet this obligation.

FDIC v. McFarland, 243 F.3d 876, 886 (5th
Cir. 2001). Moreover, even assuming § 1821-
(d)(13)(C) protects the FDIC from Louisiana’s
requirements, “no authority supports the pro-
position that section 1821(d)(13)(C) creates
assignable rights.” Id. at 887 n.42.

   We find no basis for distinguishing McFar-
land. The judgment is AFFIRMED.




   2
    (...continued)
                 garnishment, foreclosure, or
                 sale without the consent of the
                 Corporation, nor shall any
                 involuntary lien attach to the
                 property of the Corporation.

   (3) The Corporation shall not be liable for
       any amounts in the nature of penalties
       or fines, including those arising from
       the failure of any person to pay any
       real property, personal property,
       probate, or recording tax or any
       recording or filing fees when due.

                                                   3